       Case 5:19-cv-06158-EJD Document 25 Filed 01/21/20 Page 1 of 12



 1   DAVID R. EBERHART (S.B. #195474)           DURIE TANGRI LLP
     deberhart@omm.com                          JOSEPH C. GRATZ (SBN 240676)
 2   JAMES K. ROTHSTEIN (S.B. #267962)          jgratz@durietangri.com
     jrothstein@omm.com                         ADITYA V. KAMDAR (SBN 324567)
 3   O’MELVENY & MYERS LLP                      akamdar@durietangri.com
     Two Embarcadero Center                     217 Leidesdorff Street
 4   28ᵗʰ Floor                                 San Francisco, CA 94111
     San Francisco, California 94111-3823       Telephone: 415-362-6666
 5   Telephone:    +1 415 984 8700              Facsimile:    415-236-6300
     Facsimile:    +1 415 984 8701
 6
     Attorneys for Plaintiffs                   Attorneys for Defendants
 7   ELASTICSEARCH, INC. and                    AMAZON.COM, INC. and
     ELASTICSEARCH B.V.                         AMAZON WEB SERVICES, INC
 8
                              UNITED STATES DISTRICT COURT
 9
                          NORTHERN DISTRICT OF CALIFORNIA
10
                                      SAN JOSE DIVISION
11

12
     ELASTICSEARCH, INC., a Delaware              Case No. 5:19-cv-06158-EJD
13   corporation, ELASTICSEARCH B.V., a Dutch
     corporation,                                 JOINT CASE MANAGEMENT
14                                                STATEMENT AND RULE 26(F)
                        Plaintiffs,               REPORT
15
           v.                                     Date: January 30, 2020
16                                                Time: 10:00 a.m.
     AMAZON.COM, INC., a Delaware                 Dept: Courtroom 4, 5th Floor
17   corporation, and AMAZON WEB SERVICES,        Judge: Hon. Edward J. Davila
     INC., a Delaware corporation,
18
                        Defendants.
19
20

21

22

23

24

25

26

27

28
                                                                JOINT CASE MANAGEMENT
                                                         STATEMENT AND RULE 26(F) REPORT
                                                                CASE NO. 5:19-CV-06158-EJD
          Case 5:19-cv-06158-EJD Document 25 Filed 01/21/20 Page 2 of 12



 1             Pursuant to the Court’s October 1, 2019 Order (ECF No. 7), the Court’s October 10, 2019
 2   Order (ECF No. 15), Civil Local Rule 16-9, Federal Rule of Civil Procedure 26(f), and the
 3   Standing Order for All Judges for the Northern District of California, the parties hereby submit
 4   this Joint Case Management Statement and Rule 26(f) Report in advance of the Initial Case
 5   Management Conference scheduled for January 30, 2020, at 10:00 a.m.
 6   I.        JURISDICTION AND SERVICE
 7             This Court has subject matter jurisdiction over this action pursuant to 15 U.S.C. § 1121
 8   and 28 U.S.C. § 1331. No issues exist with respect to this Court’s exercise of personal jurisdiction
 9   over Defendants Amazon.com, Inc. and Amazon Web Services, Inc. (“Amazon”). Venue in the
10   Northern District of California is proper under 28 U.S.C. § 1391. Amazon has been properly
11   served. No party remains to be served.
12       II.   FACTS
13             Plaintiffs’ Statement
14             Plaintiffs Elasticsearch, Inc. and elasticsearch B.V. (collectively “Elastic”) bring this suit
15   to remedy Amazon’s infringement of Elastic’s incontestable ELASTICSEARCH mark and
16   Amazon’s false advertising.
17             Elastic owns and markets the Elastic Stack suite of software products, centered on the
18   ELASTICSEARCH search and analytics engine. Over the years, Elastic has built
19   ELASTICSEARCH into the core of a product line that leading companies like Ebay, Adobe,
20   Walmart, Optum, Cisco Systems, and Facebook use and depend on. As Amazon’s own marketing
21   states, “Elasticsearch has become an essential technology for log analytics and search . . . .”1
22             Amazon markets two offerings that infringe the ELASTICSEARCH mark: Amazon
23   Elasticsearch Service (“AESS”) and Open Distro for Elasticsearch (“Open Distro”). Amazon’s
24   misleading use of the ELASTICSEARCH mark is likely to confuse consumers of search and
25   analytics software as to whether Elastic sponsors or approves AESS and Open Distro. For
26   example, Amazon advertises that AESS makes it “easy” for consumers to “deploy, secure, and
27
     1
28       https://opendistro.github.io/for-elasticsearch/
                                                                              JOINT CASE MANAGEMENT
                                                                       STATEMENT AND RULE 26(F) REPORT
                                                                              CASE NO. 5:19-CV-06158-EJD
       Case 5:19-cv-06158-EJD Document 25 Filed 01/21/20 Page 3 of 12



 1   operate Elasticsearch at scale with zero down time.” And Amazon advertises Open Distro as “a
 2   value-added distribution of Elasticsearch.”
 3          Amazon’s branding for AESS and Open Distro makes no effort to communicate to
 4   consumers that Elastic does not sponsor or approve AESS or Open Distro. For example, on
 5   Amazon’s webpage for Open Distro, the word “Amazon” only appears once on the page, in the
 6   miniscule copyright notice at the very bottom of the page. Nor does the Open Distro site use the
 7   color scheme typically observed on Amazon’s web pages.
 8          Amazon’s misleading branding is further likely to confuse consumers as to an affiliation
 9   of Elastic with Amazon. Amazon’s Vice President and Chief Technology Officer engendered
10   such confusion by tweeting that AESS represents “a great partnership between @elastic and
11   #AWS.” No such partnership exists or has ever existed. Nor does Amazon’s marketing of Open
12   Distro and AESS communicate to consumers that Elastic owns the ELASTICSEARCH mark.
13          Amazon’s misleading use of ELASTICSEARCH also misrepresents the nature,
14   characteristics, and qualities of AESS. AESS does not offer consumers all of the functionality that
15   Elastic’s ELASTICSEARCH-branded product offers. Amazon advertises that AESS offers
16   consumers “direct access to the Elasticsearch APIs,” but AESS blocks certain APIs that Elastic
17   includes in its ELASTICSEARCH-branded product. Further, the software available through
18   AESS and Open Distro includes additional code from parties other than Elastic that is not
19   included in any ELASTICSEARCH-branded product offered by Elastic. In other words, both the
20   service (AESS) and the product (Open Distro) at issue use an adulterated version of the
21   ELASTICSEARCH search and analytics engine.
22          Amazon claims that the Apache License, Version 2.0—an open source license created by
23   the Apache Software Foundation—authorizes Amazon’s use of ELASTICSEARCH. Amazon is
24   mistaken. First, that license expressly states that it does not convey rights in any trademark: “This
25   License does not grant permission to use the trade names, trademarks, service marks, or product
26   names of the Licensor, except as required for reasonable and customary use in describing the
27   origin of the Work and reproducing the content of the NOTICE file.” (Apache License v. 2 § 6,
28
                                                                           JOINT CASE MANAGEMENT
                                                     -3-            STATEMENT AND RULE 26(F) REPORT
                                                                           CASE NO. 5:19-CV-06158-EJD
       Case 5:19-cv-06158-EJD Document 25 Filed 01/21/20 Page 4 of 12



 1   https://www.apache.org/licenses/LICENSE-2.0). Second, and consistent with the fact that the
 2   license does not convey trademark rights, the creator of that license expressly precludes third
 3   parties from doing precisely what Amazon has done: “it is not permitted to name a product either
 4   ‘BigCo Project Thing,’ ‘BigCo distribution of Project,’ or any similar kind of name where
 5   Project is any Apache mark or project name.” (See
 6   https://www.apache.org/foundation/marks/faq/#products.)
 7          Defendants’ Statement
 8          Amazon Web Services (“AWS”) offers a variety of services that help technology
 9   companies efficiently grow and scale their businesses. For example, in 2006, AWS began
10   offering the Elastic Compute Cloud, a means of efficiently renting servers connected to the
11   Internet. In March of 2008, AWS began offering Elastic IPs—IP addresses that could be used in
12   a flexible way. In August of 2008, AWS began offering Elastic Block Store, a networked storage
13   service. In April of 2009, AWS began offering Elastic MapReduce, a service for processing large
14   data sets efficiently. In May of 2009, AWS began offering Elastic Load Balancing, a service for
15   distributing requests efficiently among several servers.
16          In 2010, after Amazon had already begun to offer Elastic Computer Cloud, Elastic IPs,
17   Elastic Block Store, Elastic MapReduce, and Elastic Load Balancing, a programmer named Shay
18   Banon released an open-source analytics and search engine software package that he decided to
19   call Elasticsearch. Mr. Banon is the founder of Elastic. Elasticsearch is based on the open-source
20   Apache Lucene search engine software, which is distributed by the Apache Software Foundation.
21   Banon chose to release the Elasticsearch software under the open-source Apache 2.0 license, in
22   order to gain the benefit of improvements to the software contributed by the open-source
23   community, and in accordance with Elastic’s “wish for Elasticsearch to be used and distributed as
24   widely as possible.” That license allows anyone to copy, modify, and offer their own version of
25   Elasticsearch, including for commercial use. The Apache 2.0 license under which Elastic chose
26   to distribute Elasticsearch expressly provides that downstream recipients like Amazon may make
27   “reasonable and customary use” of “the trade names, trademarks, service marks, or product
28
                                                                          JOINT CASE MANAGEMENT
                                                     -4-           STATEMENT AND RULE 26(F) REPORT
                                                                          CASE NO. 5:19-CV-06158-EJD
       Case 5:19-cv-06158-EJD Document 25 Filed 01/21/20 Page 5 of 12



 1   names of” Elastic “in describing the origin of” the software.
 2           In October of 2015, Amazon did just that, launching a service called Amazon
 3   Elasticsearch Service (“AESS”). AESS allows users to use Elasticsearch as a service, running on
 4   Amazon’s servers. In March 2019, Amazon launched Open Distro for Elasticsearch (“Open
 5   Distro”), an open-source distribution of Elasticsearch with added features.
 6           In both cases, Amazon uses the term Elasticsearch to accurately describe the origin of the
 7   Elasticsearch software that AESS runs and that Open Distro is based on. AESS is, in fact,
 8   running open-source Elasticsearch code. And Open Distro, in fact, contains open-source
 9   Elasticsearch code. Both names are, therefore, entirely descriptive of the underlying products and
10   services. Stated differently, Elasticsearch is, in fact, what the software is called, which is why the
11   Amazon service that runs Elasticsearch is called Amazon Elasticsearch Service.
12           On September 27, 2019, nearly four years after Amazon publicly launched AESS, Elastic
13   filed suit. Its Complaint (ECF No. 1) alleges two causes of action: (1) trademark infringement
14   under 15 U.S.C. §§ 1114-1117, 1125, and (2) false description or false advertising under 15
15   U.S.C. § 1125. Amazon filed its Answer on November 20, 2019 (ECF No. 18), denying that
16   Elastic is entitled to any of the relief it has requested.
17   III.    LEGAL ISSUES
18           To date, the parties have identified the following legal issues:
19               •   Whether Amazon’s use of the ELASTICSEARCH mark constitutes a false
20                   designation of origin and/or a false or misleading description or representation of
21                   fact that is likely to cause confusion, to cause mistake, or to deceive as to (a) the
22                   affiliation, connection, and/or association of Amazon with Elastic and/or (b) the
23                   origin, sponsorship, and/or approval of Amazon’s goods, services, or commercial
24                   activities by Elastic, in violation of 15 U.S.C. §§ 1114-1117 and 1125.
25               •   Whether Amazon’s use of the ELASTICSEARCH mark in connection with AESS
26                   constitutes a false advertisement in violation of 15 U.S.C. § 1125, because such
27                   advertising misrepresents the nature, characteristics and/or qualities of AESS
28
                                                                            JOINT CASE MANAGEMENT
                                                        -5-          STATEMENT AND RULE 26(F) REPORT
                                                                            CASE NO. 5:19-CV-06158-EJD
       Case 5:19-cv-06158-EJD Document 25 Filed 01/21/20 Page 6 of 12



 1                  and/or deceives and/or has a tendency to deceive a substantial segment of
 2                  consumers into believing that AESS has the nature, characteristics, and/or qualities
 3                  of an ELASTICSEARCH-branded product offered by Elastic.
 4              •   Whether Elastic is entitled to injunctive relief pursuant to 15 U.S.C. § 1116
 5                  restraining and enjoining Amazon and its agents, servants, employees, and all
 6                  persons acting thereunder, in concert with, or on their behalf, from using in
 7                  commerce the ELASTICSEARCH mark or any colorable imitation thereof.
 8              •   Whether, pursuant to 15 U.S.C. § 1117, Elastic is entitled to recover (i) Amazon’s
 9                  profits, increased to adequately compensate Elastic, (ii) up to treble Elastic’s
10                  ascertainable damages, (iii) Elastic’s costs of suit, and (iv) prejudgment interest.
11              •   Whether Elastic is entitled to reasonable attorney fees and to all amounts by which
12                  Amazon has been unjustly enriched through its use of Elastic’s
13                  ELASTICSEARCH mark.
14              •   Whether Amazon is entitled to reasonable attorney fees.
15   IV.    MOTIONS
16          There are no motions currently pending before the Court. The parties may file motions for
17   summary judgment.
18    V.    AMENDMENT OF PLEADINGS
19          The parties do not currently anticipate amending their pleadings. The parties propose
20   February 28, 2020 as the deadline for amendment of pleadings.
21   VI.    EVIDENCE PRESERVATION
22          Counsel certify that they have reviewed the Guidelines Relating to the Discovery of
23   Electronically Stored Information and confirm that on January 9, 2020, the parties met and
24   conferred pursuant to Federal Rule of Civil Procedure 26(f) regarding reasonable and
25   proportionate steps taken to preserve evidence relevant to this action.
26          The parties understand their duty to preserve records, including paper and electronic
27   copies, and have taken steps to preserve all documents potentially relevant to this action in their
28
                                                                           JOINT CASE MANAGEMENT
                                                     -6-            STATEMENT AND RULE 26(F) REPORT
                                                                           CASE NO. 5:19-CV-06158-EJD
       Case 5:19-cv-06158-EJD Document 25 Filed 01/21/20 Page 7 of 12



 1   possession, custody, or control, without regard to where such documents may be located.
 2   VII.    DISCLOSURES
 3           The parties met and conferred regarding initial disclosures pursuant to Federal Rule of
 4   Civil Procedure 26(a) on January 9, 2020. The parties anticipate complying with the disclosure
 5   requirements under Federal Rule of Civil Procedure 26(a) by January 23, 2020.
 6   VIII.   DISCOVERY AND RULE 26(F) DISCOVERY PLAN
 7           Discovery Taken to Date
 8           Plaintiff Elastic served its First Requests for Production of Documents on Defendant
 9   Amazon on January 10, 2020. No other discovery has been taken to date.
10           Anticipated Scope and Subjects of Discovery
11           Plaintiffs’ Statement
12           Elastic anticipates seeking discovery into: Amazon’s considerations and decisions related
13   to the naming and branding for AESS, Open Distro, and other Amazon offerings based on third
14   party open source software; perceptions of the origin, source, and sponsorship of Open Distro and
15   AESS; perceived affiliation, connection, or association of Amazon with Elastic; perceptions and
16   reality regarding the functionality of AESS in comparison with Elastic products/services; the
17   development of AESS and Open Distro; Amazon’s marketing of AESS and Open Distro;
18   competition between AESS and Elastic offerings; Amazon’s revenues, profits, and costs related
19   to AESS and Open Distro; the distribution, sale, and license of AESS and Open Distro; Amazon’s
20   policies and actions to protect its trademarks; topics related to Amazon’s affirmative defenses;
21   Amazon’s response to Elastic’s demand letter in this matter; and Amazon’s document retention
22   policies.
23           Defendants’ Statement
24           Amazon anticipates seeking evidence from Elastic regarding, among other topics: the
25   origin of the name ELASTICSEARCH; Elastic’s nearly four years of knowledge of and
26   acquiescence in Amazon’s use of the term Amazon Elasticsearch Service; all agreements
27   regarding ELASTICSEARCH; Elastic’s trademark policies; marketing, advertising, accounting,
28
                                                                          JOINT CASE MANAGEMENT
                                                    -7-            STATEMENT AND RULE 26(F) REPORT
                                                                          CASE NO. 5:19-CV-06158-EJD
       Case 5:19-cv-06158-EJD Document 25 Filed 01/21/20 Page 8 of 12



 1   sales, and any monetary value of ELASTICSEARCH; the level of consumer recognition of
 2   ELASTICSEARCH; any consumer confusion regarding ELASTICSEARCH; each Elastic
 3   product that uses the ELASTICSEARCH mark; Elastic’s revenues, profits, and costs; Elastic’s
 4   use of software licenses, including open source licenses; Elastic’s use of Amazon’s marks;
 5   communications between Elastic and Amazon; and Elastic’s communications regarding Amazon.
 6          Electronically Stored Information (“ESI”)
 7          The parties have met and conferred regarding preservation and disclosure of ESI. The
 8   parties do not currently anticipate any issues related to ESI. The parties intend to submit a
 9   Proposed Stipulated Order Regarding Discovery of Electronically Stored Information for the
10   Court’s approval.
11          Claims of Privilege/Privilege Issues
12          The parties intend to submit a Proposed Stipulated Protective Order for the Court’s
13   approval. The parties agree that Federal Rule of Evidence 502 shall govern inadvertent
14   production of privileged information.
15          Changes to the Limitations on Discovery Imposed by the Federal Rules
16          The parties do not currently propose any changes to the limitations on discovery imposed
17   by the Federal Rules of Civil Procedure and the Northern District of California Civil Local Rules.
18   IX.    CLASS ACTIONS
19          This is not a class action.
20    X.    RELATED CASES
21          There are no related cases currently pending before this Court or any other court or
22   administrative body.
23   XI.    RELIEF
24          Plaintiffs’ Statement
25          Elastic seeks the following relief:
26

27

28
                                                                           JOINT CASE MANAGEMENT
                                                     -8-            STATEMENT AND RULE 26(F) REPORT
                                                                           CASE NO. 5:19-CV-06158-EJD
       Case 5:19-cv-06158-EJD Document 25 Filed 01/21/20 Page 9 of 12



 1          1.      A permanent injunction restraining and enjoining Amazon and its agents, servants,
 2   employees, and all persons acting thereunder, in concert with, or on their behalf, from using in
 3   commerce the ELASTICSEARCH mark in any way that would mislead or confuse consumers;
 4          2.      Up to treble Elastic’s ascertainable damages, Elastic’s costs, and Elastic’s
 5   attorneys’ fees;
 6          3.      Amazon’s profits attributable to Amazon’s unauthorized use of Elastic’s
 7   ELASTICSEARCH mark, increased to adequately compensate Elastic;
 8          4.      All amounts by which Amazon has been unjustly enriched through its use of
 9   Elastic’s ELASTICSEARCH mark;
10          5.      Prejudgment interest; and
11          6.      Such other and further relief as this Court deems just and proper.
12   Elastic anticipates being able to calculate the amount of damages it seeks after taking discovery
13   from Amazon.
14          Defendants’ Statement
15          Amazon denies that Elastic is entitled to any relief and reserves the right to respond to any
16   damages calculation Elastic may present. Amazon does not currently seek any relief by way of
17   counterclaim. Amazon may seek attorneys’ fees on the ground that this is an exceptional case.
18   XII.   SETTLEMENT AND ADR
19          The parties have met and conferred regarding their obligations pursuant to Civil Local
20   Rule 16-8 and ADR Local Rule 3-5. The parties agree that private mediation is appropriate in this
21   case and propose September 30, 2020 as a deadline for completing private mediation. The parties
22   anticipate that completion of expert discovery regarding liability and damages issues will enable
23   more fruitful settlement discussions.
24          On January 9 and 20, 2020, respectively, Elastic and Amazon filed their ADR
25   Certifications (ECF Nos. 20, 23). The parties will submit an ADR stipulation that reflects their
26   agreement regarding private mediation and the September 30, 2020 deadline.
27          On January 9, 2020, the parties discussed the possibility of early resolution of this dispute.
28
                                                                          JOINT CASE MANAGEMENT
                                                     -9-           STATEMENT AND RULE 26(F) REPORT
                                                                          CASE NO. 5:19-CV-06158-EJD
      Case 5:19-cv-06158-EJD Document 25 Filed 01/21/20 Page 10 of 12



 1   Those discussions are ongoing.
 2   XIII. CONSENT TO MAGISTRATE JUDGE FOR ALL PURPOSES
 3           Elastic does not consent to magistrate judge jurisdiction for all further proceedings.
 4   XIV. OTHER REFERENCES
 5           The parties do not believe at this time that this case should be referred to binding
 6   arbitration or a special master. This case is not suitable for reference to the Judicial Panel on
 7   Multidistrict Litigation.
 8   XV.     NARROWING OF ISSUES
 9           The parties are not at this time aware of any issues that can be narrowed by agreement.
10   XVI.    EXPEDITED TRIAL PROCEDURE/SCHEDULE
11           The parties do not believe that an expedited schedule is appropriate for this case.
12   XVII. SCHEDULING
13           The parties make the following scheduling proposal:
      Event                                           Date
14
      Trial Setting Conference                        July 9, 2020
15    Non-expert discovery cut-off                    August 6, 2020
      Opening expert reports due                      August 20, 2020
16    Opposition expert reports due                   September 3, 2020
      Reply expert reports due                        September 10, 2020
17
      Cut-off for expert discovery                    September 24, 2020
18    Last date to file dispositive motions           October 15, 2020
      Final pretrial conference                       February 4, 2021
19    Jury Trial                                      February 16, 2021
20   XVIII. TRIAL
21           Elastic and Amazon both have demanded a jury trial. The parties at this time anticipate a
22   trial of this matter will last no more than six trial days.
23   XIX. DISCLOSURE OF NON-PARTY INTERESTED ENTITIES OR PERSONS
24           Plaintiffs’ Statement
25           Elastic filed its Certification of Interested Entities or Persons on September 27, 2019 (ECF
26   No. 4). Pursuant to the Standing Order for all Judges of the Northern District of California,
27   Elastic restates the contents of its disclosure:
28
                                                                            JOINT CASE MANAGEMENT
                                                        - 10 -       STATEMENT AND RULE 26(F) REPORT
                                                                            CASE NO. 5:19-CV-06158-EJD
      Case 5:19-cv-06158-EJD Document 25 Filed 01/21/20 Page 11 of 12



 1          Pursuant to Civil L.R. 3-15, Elastic certifies that the following listed persons, associations
 2   of persons, firms, partnerships, corporations (including parent corporations) or other entities (i)
 3   have a financial interest in the subject matter in controversy or in a party to the proceeding, or (ii)
 4   have a non-financial interest in that subject matter or in a party that could be substantially
 5   affected by the outcome of this proceeding: Elastic N.V., the parent corporation of Plaintiffs.
 6          Defendants’ Statement
 7          Amazon filed its Certification of Interested Entities or Persons on November 20, 2019
 8   (ECF No. 19) pursuant to Civil L.R. 3-15. Pursuant to the Standing Order for all Judges of the
 9   Northern District of California, Amazon restates the contents of its disclosure:
10          Pursuant to Federal Rule of Civil Procedure 7.1(a), Defendant Amazon.com, Inc., by and
11   through its undersigned attorneys, certifies that it has no parent corporation and knows of no
12   publicly held corporation that owns ten percent or more of its stock.
13          Defendant Amazon Web Services, Inc. is wholly owned by Defendant Amazon, Inc.
14          Pursuant to Civil L.R. 3-15, Amazon’s counsel certifies that as of this date, other than the
15   named parties, there is no such interest to report.
16   XX.    GUIDELINES FOR PROFESSIONAL CONDUCT
17          All attorneys of record have reviewed the Guidelines for Professional Conduct for the
18   Northern District of California and agree to abide by these guidelines.
19   XXI.   OTHER MATTERS
20          The parties have no other matters to bring to the Court at this time.
21

22

23

24

25

26

27

28
                                                                            JOINT CASE MANAGEMENT
                                                      - 11 -         STATEMENT AND RULE 26(F) REPORT
                                                                            CASE NO. 5:19-CV-06158-EJD
      Case 5:19-cv-06158-EJD Document 25 Filed 01/21/20 Page 12 of 12



 1

 2          Dated: January 21, 2020                     DAVID R. EBERHART
                                                        JAMES K. ROTHSTEIN
 3                                                      O’MELVENY & MYERS LLP
 4

 5                                                      By:      /s/ David R. Eberhart
                                                                      David R. Eberhart
 6
                                                        Attorneys for Plaintiffs
 7                                                      ELASTICSEARCH, INC. and
                                                        ELASTICSEARCH B.V.
 8

 9

10          Dated: January 21, 2020                     JOSEPH C. GRATZ
                                                        DURIE TANGRI LLP
11

12                                                      By:        /s/ Joseph C. Gratz
                                                                        Joseph C. Gratz
13

14                                                     Attorneys for Defendants
                                                       AMAZON.COM, INC. and AMAZON WEB
15                                                     SERVICES, INC.
16

17

18

19                                           ATTESTATION

20          Pursuant to Civil Local Rule 5-1(i)(3) regarding signatures, I attest that concurrence in the

21   filing of this document has been obtained from the other signatories.

22

23          Dated: January 21, 2020                     /s/ David R. Eberhart
                                                          David R. Eberhart
24

25

26

27

28
                                                                          JOINT CASE MANAGEMENT
                                                    - 12 -         STATEMENT AND RULE 26(F) REPORT
                                                                          CASE NO. 5:19-CV-06158-EJD
